 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 JOEL WOOLFENDEN,                                       Case No.: 2:20-cv-00906-APG-VCF

 4          Plaintiff                                                      Order

 5 v.

 6 AMERICAN EDUCATION SERVICES LLC
   and EQUIFAX INFORMATION SERVICES
 7 LLC,

 8          Defendants

 9         The proposed joint pretrial order is overdue. See ECF No. 12.

10         I THEREFORE ORDER the parties to file a proposed joint pretrial order by May 28,

11 2021. Failure to comply with this order may result in sanctions, including the dismissal of any

12 remaining claims.

13         DATED this 6th day of May, 2021.

14

15
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
